Citation Nr: 0916237	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-06 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to an effective date earlier than April 25, 
2002, for the grant of service connection for PTSD.

3.  Whether new and material evidence has been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for arthritis of the left hand, and, if 
so, whether service connection is warranted for that 
disorder.

4.  Entitlement to service connection for type 2 diabetes 
mellitus.

5.  Entitlement to a nonservice connected permanent and total 
pension.

6.  Entitlement to service connection for a disability 
manifested by hypercholesterolemia (high cholesterol).

7.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1970, with service in the Republic of Vietnam from 
April 1969 to April 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The issues of entitlement to an increased rating for PTSD, 
and entitlement to  a nonservice connected permanent and 
total pension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current effective date for his grant of 
service connection for PTSD is April 25, 2002, the date of 
receipt of the Veteran's claim for service connection for 
PTSD.

2.  In a decision dated August 1992, the RO denied service 
connection for arthritis of the hands.

3.  The evidence received since the August 1992 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for arthritis of 
the left hand.

4.  The preponderance of the evidence of record shows that 
the Veteran's current arthritis of the left hand is not 
related to service.

5.  The evidence of record does not show that the Veteran has 
a current medically verified diagnosis of type 2 diabetes 
mellitus.

6.  The Veteran does not have a disability manifested by 
hypercholesterolemia.

7.  The evidence of record does not show that the Veteran has 
a diagnosis of hypertension related to service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 25, 
2002, for the grant of service connection for PTSD, are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

2.  The August 1992 decision of the RO, which denied service 
connection for arthritis of the hands, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2008).  

3.  The evidence received since the August 1992 RO decision, 
which denied service connection for arthritis of the hands, 
is new and material and the claim for service connection for 
left hand arthritis is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008). 

4.  Arthritis of the left hand was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

5.  Diabetes mellitus was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

6.  A disability manifested by hypercholesterolemia was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

7.  Hypertension was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the Veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in July 2002, October 2002, December 2003, and 
February 2005.  These letters informed the Veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the Veteran 
should provide.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  The 
Veteran was also specifically informed of the law as it 
pertains to disability evaluations and effective dates by the 
February 2005 and May 2005 Statements of the Case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
obtaining medical records.  Consequently, the Board finds 
that the duty to notify and assist has been satisfied as to 
those claims now being finally decided.


Entitlement to an effective date earlier than April 25, 2002, 
for the grant of service connection for PTSD.

The Veteran contends that he should be granted an earlier 
effective date for the grant of service connection for PTSD.  
The Board notes that the Veteran's current effective date, 
April 25, 2002, is the date of the Veteran's original claim 
for service connection for PTSD, and the Veteran does not 
contend that he filed any claim for PTSD any earlier than 
that date.

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2008).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2008).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2008).  

In this case, the Veteran has not alleged that he filed a 
claim any earlier than April 25, 2002, nor does the evidence 
show that the Veteran filed a formal or informal claim any 
earlier than that date.  The last correspondence received 
from the Veteran, prior to the filing of the PTSD claim in 
2002, is a 1995 request for copies of the Veteran's claims 
file.  Nor does the Board find that there is any medical 
evidence of record dated any earlier than April 2002 which 
shows a confirmed diagnosis of PTSD.  Although earlier 
treatment records propose to rule out a diagnosis of PTSD, 
the record does not show that the Veteran was given a 
definitive diagnosis of PTSD until his VA examination, in 
November 2002.

As there is no evidence that the Veteran filed a claim for 
PTSD any earlier than April 25, 2002, and as there is no 
medical evidence of record showing a diagnosis of PTSD any 
earlier than this date, the Board finds that the 
preponderance of the evidence of record is against a grant of 
an earlier effective date for the grant of the Veteran's 
service connected PTSD.

Whether new and material evidence has been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for arthritis of the left hand, and, if 
so, whether service connection is warranted for that 
disorder.

Historically, the Board notes that a claim for arthritis of 
the hands was last finally denied by an August 1992 RO 
decision.  This claim was denied at that time primarily 
because there was no evidence of record showing that the 
Veteran had arthritis of the hands.

As the Veteran did not perfect an appeal of this decision, it 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2008).  

Since this decision is final, the Veteran's current claim of 
service connection for arthritis of the left hand may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for left hand arthritis.  Specifically, as noted 
above, the Veteran was previously denied service connection 
for this disability because there was no objective evidence 
of record, such as findings in X-ray studies, that the 
Veteran had arthritis of either hand.  Since that time, the 
Veteran's VA outpatient treatment records and November 2002 
report of VA examination do show a diagnosis of arthritis of 
the left hand.  As there is new evidence of record showing 
that the Veteran does have a diagnosis of arthritis of the 
left hand, the Board finds this sufficient evidence to reopen 
the Veteran's claim.  As such, service connection on a direct 
basis for arthritis of the left hand must now be considered.


Service connection claims.

The Veteran claims that he has arthritis of the left hand, 
Diabetes Mellitus, high cholesterol, and hypertension, all 
directly related to service.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat is accepted as 
sufficient proof of service connection, if the evidence was 
consistent with the circumstances, conditions, or hardships 
of such service, even if there was no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Service connection for such injury or disease 
could be rebutted by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for arthritis of the 
left hand.  In this regard, the Board notes that no objective 
medical evidence has been presented linking the Veteran's 
current left hand arthritis to service.  Initially, the Board 
notes that the Veteran's service medical records are somewhat 
inconsistent, and indicate that the Veteran reported that he 
broke either his right or his left wrist prior to his entry 
into service.  At one point in service, the Veteran reported 
pain in that wrist which he related to his pre service broken 
wrist; however, there was no in service left wrist or hand 
injury noted.  An X-ray taken of the Veteran's left wrist in 
service was normal, and the Veteran's August 1970 report of 
VA separation examination did not note any wrist problems.  
There is no further evidence of record of complaints of, or 
treatment for, left wrist pain until 1985, 15 years after the 
Veteran's separation from service, when the Veteran reported 
stiffness and pain in both hands.  While recent treatment 
records do show mild arthritis of the left hand, no medical 
evidence has been presented linking this current finding to 
service.  Therefore, with the evidence of record indicating 
that the Veteran had a left wrist disability which preceded 
service, with no evidence having been presented which 
indicates that the Veteran incurred an additional left wrist 
or hand disability in service, or aggravated an existing left 
wrist or hand disability, with no evidence having been 
presented to indicate a left hand disability until 15 years 
after his separation from service, and with no medical 
evidence having been presented which links the Veteran's 
current left wrist arthritis to service, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for any left hand disability.

Taking into account all relevant evidence, the Board finds 
that service connection is also not warranted for Diabetes 
Mellitus.  In this regard, the Board finds that the 
preponderance of the evidence of record shows that the 
Veteran does not have a current diagnosis of diabetes.  The 
Veteran's service medical records show no complaints of, or 
treatment for, diabetes or any blood glucose problems.  A 
June 2002 report of VA outpatient treatment indicates that 
the Veteran's glucose was tested, and he was specifically 
found to not have diabetes.  None of the rest of the 
Veteran's VA treatment records show any diagnosis of, or 
treatment for, diabetes or any blood glucose disorder.

The Board does recognize that a November 2002 report of VA 
examination listed diabetes as one of the Veteran's 
diagnoses.  However, the Board notes that this diagnosis was 
given based on the Veteran's report of being diagnosed with 
diabetes in 2002, which is simply not supported by the 
evidence of record; therefore, the Board finds this statement 
of limited probative value.  Therefore, the Board finds that 
the preponderance of the evidence of record indicates that 
the Veteran does not currently have a diagnosis of diabetes.  
The Board therefore finds that the preponderance of the 
evidence is against a grant of service connection for 
diabetes.

As to the Veteran's claim of entitlement to service 
connection for hypercholesterolemia, high cholesterol is also 
referred to as hypercholesterolemia or hyperlipidemia.  
Hypercholesterolemia is an "excess of cholesterol in the 
blood." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 792 (28th 
ed. 1994). Hyperlipidemia is "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia etc."  
Id. at 795.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  High 
cholesterol is a laboratory finding.  It is not a disability 
for which service connection can be granted.  No symptoms, 
clinical findings or other impairment has been associated 
with this laboratory finding.  As such, it is not a 
disability within the meaning of the law granting 
compensation benefits.

The Board concludes that although chronic high cholesterol 
may be present, the record does not contain competent 
evidence of disability from high cholesterol.  In the absence 
of proof of a current disability from high cholesterol, 
service connection for high cholesterol is not warranted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 43-144 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hypertension.  
In this regard, the Board finds that there is no evidence of 
record linking the Veteran's hypertension to service.  
Initially, the Board points out that the Veteran's service 
treatment records show no complaints of, or treatment for, 
hypertension.  The report of the Veteran's service entrance 
examination noted a normal blood pressure reading of 128/76.  
The Veteran's August 1970 report of separation examination 
found the Veteran to also have a normal blood pressure 
reading of 108/68.  The evidence of record does not show any 
confirmed diagnosis of hypertension until a November 2002 
report of VA examination, dated over 32 years after the 
Veteran's separation from service.  Further, no medical 
evidence has been presented which links this diagnosis to 
service or to any service connected disability.  Therefore, 
with no evidence that the Veteran had any diagnosis of 
hypertension in service or for over 32 years after his 
separation from service, and with no medical evidence having 
been presented which links the Veteran's hypertension to 
service or a service connected disability, the Board finds 
that the preponderance of the evidence of record is against a 
finding of service connection for the Veteran's hypertension.

As to all the veteran's service connection claims, the Board 
notes that the veteran has also submitted treatises related 
to diabetes mellitus and other disabilities, in support of 
his claim.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
treatise evidence which has been submitted by the veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding his particular case.  As 
such, the Board finds it of limited probative value.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than April 25, 2002, 
for the grant of service connection for PTSD, is denied.

New and material evidence having been submitted; the claim of 
entitlement to service connection for arthritis of the left 
hand is reopened; entitlement to service connection for 
arthritis of the left hand is denied.

Entitlement to service connection for Diabetes Mellitus is 
denied.

Entitlement to service connection for hypercholesterolemia 
(high cholesterol) is denied.

Entitlement to service connection for hypertension is denied. 


REMAND

As to the Veteran's claim of entitlement to an increased 
initial evaluation for PTSD, the Board points out that the 
Veteran last had a VA examination for his PTSD in November 
2002.  As it has been nearly seven years since the Veteran's 
last VA examination, and as it appears that the Veteran and 
his representative are asserting that the Veteran's PTSD has 
increased in severity, the Board finds that the Veteran 
should be provided with a current VA examination in order to 
determine the current level of severity of the Veteran's 
service connected PTSD.

As findings pertaining to this examination could have an 
impact on the question of whether the Veteran would be 
entitled to a pension, the Board finds that the issue of 
entitlement to a nonservice connected permanent and total 
pension is intertwined with the issue of entitlement to an 
increased rating for PTSD, and adjudication of this issue 
should therefore be deferred until all requested development 
has been completed as to the issue of entitlement to an 
increased rating for PTSD.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Have the AMC contact the Veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him since 2002 for PTSD.  
After obtaining any required releases, 
all relevant evidence should be 
associated with the claims file.

2.   After the above development has been 
completed, and the relevant records 
associated with the Veteran's claims 
file, the Veteran should be scheduled for 
a VA examination for PTSD.  The examiner 
should state the Veteran's current 
symptomatology.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed.  A 
complete rationale for any opinion 
expressed should be included in the 
report.  

3.  Thereafter, the AMC should re- 
adjudicate the Veteran's claim of 
entitlement to an increased initial 
evaluation for his service connected 
PTSD, and also his pension claim.  If any 
benefits sought are not granted, the 
Veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


